Citation Nr: 1030447	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-41 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 for eczematoid dermatitis 
of the scrotum. 

(A separate decision has been issued as to a motion for revision 
based on clear and unmistakable error of the denial of an earlier 
effective date for the grant of service connection for 
posttraumatic stress disorder (PTSD) in a July 2009 Board 
decision.)


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  As of June 2007, the claims file and 
jurisdiction of this appeal were transferred to the RO in 
Jackson, Mississippi.  As such the Jackson RO has original 
jurisdiction over the issue on appeal.  

This issue was previously before the Board in July 2009, at which 
time the case was remanded for further development.  As discussed 
below, the Board finds that the agency of original jurisdiction 
(AOJ) substantially complied with the remand instructions and, 
therefore, a further remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

The Board acknowledges that the Veteran argued in his December 
2004 substantive appeal that VA treatment records show that 20 
percent or more of his entire body is affected by a skin 
disorder.  However, the only issue currently on appeal is an 
increased rating for his service-connected skin disorder 
affecting the scrotum.  The Board notes that the Veteran is also 
service connected for bilateral skin disorders concerning the 
feet, namely trichophytosis pedis and calluses/corns.  However, 
it does not appear that he has filed a claim for an increased 
rating for such disorders, or a claim for service connection for 
any other skin disorder.  If the Veteran desires further 
compensation on such bases, he may file a claim with his local 
RO.

While this appeal was pending before the Board, the Veteran 
submitted a statement that has been interpreted as a motion for 
revision based on clear and unmistakable error (CUE) of the 
denial of an earlier effective date for the grant of service 
connection for PTSD in a July 2009 Board decision.  Such motion 
is under the original jurisdiction of the Board.  Therefore, a 
separate docket number has been assigned and a separate decision 
has been issued as to such matter.


FINDING OF FACT

The Veteran's eczematoid dermatitis of the scrotum has affected 
less than 5 percent of the entire body and no exposed areas, and 
has required fairly constant use of topical creams and oral 
medications, but there has been only intermittent use of systemic 
therapy such as corticosteroid or other immunosuppressive drugs, 
for a total duration of less than six weeks during any 12-month 
period throughout the course of the appeal, approximating no more 
than a 10 percent disability rating.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for eczematoid 
dermatitis of the scrotum have not been met at any point during 
the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and the effective date of a disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must 
be provided prior to the initial unfavorable decision on the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) has held that, in order to comply with 
38 U.S.C.A. § 5103(a), certain specific notice requirements must 
be met for increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that only 
"generic notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular type 
of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Pertaining to an increased rating claim, the Federal 
Circuit held that such notice does not need to inform the claimant 
of the need to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only the 
average loss of earning capacity, and not impact on daily life, is 
subject to compensation under 38 U.S.C. § 1155.  Accordingly, the 
decision of the Veterans Court was vacated insofar as it requires 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.; see also Elliott v. 
Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 
2009) (memorandum decision) (holding that the failure to inform 
the claimant of specific criteria in diagnostic codes or of 
potential "daily life" evidence was not a notice defect and, 
instead, determining whether sufficient "generic notice" was 
provided).

In this case, the Veteran was advised in a January 2004 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate his claim, and the 
responsibilities of the Veteran and VA in obtaining such evidence.  
He was specifically advised that the evidence must show that his 
service-connected disability has increased in severity, examples 
of types of lay or medical evidence that would substantiate such 
claim, and that he should provide any VA or private treatment 
records or provide sufficient information to allow VA to obtain 
such records.  In a May 2007 letter, the Veteran was further 
notified of the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  He was again notified of such information in a 
June 2008 letter, which also provided the additional information 
as set forth in Vazquez-Flores v. Peake, although no longer 
strictly required.  Although these two letters were sent after the 
initial unfavorable rating decision, such timing defect was cured 
by the subsequent readjudication of the Veteran's claim, including 
in a July 2008 supplemental statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related 
decisions, in view of the fact that any notice defects were cured 
and did not affect the essential fairness of the adjudication of 
the claim.

With regard to the duty to assist, the Veteran's service treatment 
records, post-service VA and private treatment records, and 
records associated with his disability benefits from the Social 
Security Administration (SSA) have been obtained and considered.  
The Veteran has not identified, and the record does not otherwise 
indicate, any outstanding medical records that are necessary to 
decide his claim.  

Additionally, the Veteran was afforded examinations pertaining to 
his eczematoid dermatitis of the scrotum by private contract 
examiners upon referral from VA in February 2004 and October 2006, 
as well as a VA examination in September 2009.  In the prior 
remand, the Board found that the February 2004 examination report 
was inadequate for rating purposes and remanded for another VA 
examination.  

The September 2009 VA examiner recorded the Veteran's subjective 
and objective symptoms and addressed all relevant rating criteria, 
namely, the extent of the body affected, frequency of any systemic 
therapy, extent of any scarring, and resulting functional 
impairment.  The Board notes that the examiner did not state the 
total duration of systemic therapy during any 12-month period 
throughout the appeal, or the percentage of the body affected by 
the service-connected skin disability.  However, the Board finds 
that the Veteran is not prejudiced by the absence of such 
information in this VA examination report, as the other evidence 
of record is sufficient to address these rating criteria.  In this 
regard, the Veteran's treatment records document his periods of 
treatment with systemic therapy, as well as topical and non-
systemic oral medications, as discussed below.  Consistent with 
these records, the September 2009 VA examiner indicated that the 
Veteran had not received any systemic treatment within the 
previous 12-month period, and that his condition was generally 
manageable by topical and "very intermittent" systemic treatment 
throughout the appeal.  The Board, as the fact-finder, is tasked 
with determining whether there was treatment with systemic therapy 
for six weeks or more for any other 12-month period during the 
course of the appeal based on all evidence of record.  With 
respect to the area affected, a October 2006 examiner specified 
the percentage of the body as a whole and the percentage of 
exposed areas affected by the Veteran's dermatitis of the scrotum, 
which is the same area identified by the September 2009 VA 
examiner.  Moreover, neither the Veteran nor his representative 
have argued that the most recent examination is inadequate for 
rating purposes.  

As such, for the foregoing reasons, the Board finds that the 
September 2009 VA examination is in substantial compliance with 
the remand directives.  See Dyment, 13 Vet. App. at 146-47.   
Further, the medical evidence of record is sufficient for a fair 
adjudication of the Veteran's claim, and no further VA examination 
is necessary.   

In the circumstances of this case, a remand would serve no useful 
purpose, as it would result in unnecessarily imposing additional 
burdens on VA with no benefit to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In this regard, VA has satisfied its 
duties to inform and assist the Veteran at every stage in this 
case, at least insofar as any errors committed were not harmful 
to the essential fairness of the proceedings.  As such, the 
Veteran will not be prejudiced by a decision on the merits of his 
claim.

II. Analysis

The Veteran argues that he is entitled to a higher rating for 
eczematoid dermatitis of the scrotum because he has constant 
symptoms including scaly, itchy, burning skin, with occasional 
bleeding and draining, which requires treatment with creams and 
pills and severely hinders his sex life.  See, e.g., May 2009 
hearing transcript.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Dermatitis and eczema warrant a 10 percent rating where at least 
5 percent but less than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent of exposed areas, are 
affected; or where intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent rating is assigned where 20 
to 40 percent of the entire body, or 20 to 40 percent of exposed 
areas, are affected; or systemic therapy has been required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period.  A maximum rating of 60 percent is 
assigned where more than 40 percent of the entire body, or more 
than 40 percent of exposed areas, are affected; or constant or 
near-constant systemic therapy has been required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(2009).  Alternatively, dermatitis or eczema may be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars (DCs 
7801-7805), depending upon the predominant disability.  Id.  

In this case, VA and private treatment records spanning the 
course of the appeal reflect diagnoses of dermatitis and/or 
eczema.  The September 2009 VA examiner further specified a 
diagnosis of lichen simplex chronicus, which is a type of eczema.  
See Dorland's Illustrated Medical Dictionary 1048 (31st ed. 
2007).  The Veteran's disability on appeal does not affect the 
head, face, or neck, and the weight of the evidence reflects no 
scarring or disfigurement.  In this regard, the Board notes that 
the February 2004 private examination report indicates that there 
were "multiple scars and eczematous lesions" in areas including 
the scrotum.  However, such examiner did not specify the extent 
of any possible scarring on the scrotum.  Further, other evidence 
of record, including the September 2009 VA examination report, 
indicates that there is no scarring or disfigurement as a result 
of the Veteran's eczematoid dermatitis of the scrotum.  As such, 
the Board finds that the February 2004 examination report is 
outweighed by the other evidence of record in this respect, and 
further discussion of DCs 7800 through 7805 is not necessary.  

Applying DC 7806, with respect to symptoms and the area affected, 
the Veteran has reported having a constant scaly, somewhat 
draining, itchy, burning, sore rash in the groin area since 
service, which severely limits his sex life.  See, e.g., September 
2009 VA examination report, March 2009 hearing transcript.  
Physical examination in September 2009 revealed that the rash was 
totally restricted to the scrotum, with no rash on the inguinal 
creases, inner thighs, or penis.  Similarly, upon examination in 
October 2006, a private contract examiner indicated that the 
Veteran's dermatitis on the scrotum covered 0 percent of exposed 
areas and 0.5 percent of the entire body.  The Board observes that 
the February 2004 examiner stated that the Veteran's skin disorder 
affects 70 percent of exposed areas and 80 percent of the body as 
a whole.  However, it is clear that such examiner did not separate 
the service-connected areas, and specifically the scrotum, as the 
examiner also referred to symptoms on the face, hands, and neck.  
Therefore, the Board finds the data provided by the October 2006 
and September 2009 examiners to be more probative as to the extent 
of the areas affected by the Veteran's skin disorder as it relates 
to the issue on appeal.

With respect to treatment, the Veteran reported at the September 
2009 VA examination that he had been using topical fungal and 
cortisone creams for the past 10-15 years, as well as "itch 
pills" at bedtime since 1992, which give some relief.  The VA 
examiner stated that a review of the claims file revealed 
treatment with intermittent oral cortisone medications often for 2 
weeks at a time, including a Medrol Dose Pack in 2003 and October 
2006, as well as prednisone over a 2-week course in December 2003.  
He noted that the Veteran was also treated with a topical 
cortisone cream and Atarax at bedtime for itching.  Within the 
past 12 months, the Veteran had been treated with a topical cream 
and powder, as well as continued use of the pill for itching at 
bedtime.  This treatment summary is consistent with the Veteran's 
reports of treatment over the years with topical creams and 
"itch" pills, as well as with the Board's independent review of 
the VA and private medical records, which further reflect that the 
pills prescribed for "itching" are antihistamines.  See, e.g., 
private treatment records dated in December 2003; VA treatment 
records dated in March 2004, March 2007, September 2008, January 
2009.  

The Board notes that the Veteran has been prescribed oral 
antihistamines on a fairly constant basis.  However, there is no 
indication that such treatment constitutes systemic therapy with 
immunosuppressive drugs as contemplated by DC 7806.  Rather, the 
September 2009 VA examiner stated that there was no evidence of 
treatment with oral cortisones for longer than 2 weeks at a time 
at any point since December 2002, or approximately one year prior 
to the Veteran's increased rating claim.  Further, both the 
February 2004 and October 2006 private examiners stated that the 
Veteran's lesions on the scrotum were not associated with a 
systemic disease.  Although the February 2004 examiner stated that 
the Veteran had been on corticosteroids constantly for the 
previous 12 months, such examiner did not indicate whether such 
steroids were administered orally or topically.  Additionally, the 
September 2009 VA examiner stated that he disagreed with this 
statement, as there was no evidence in the medical records that 
the Veteran was on continuous cortisone therapy for a year's 
period of time.  This examiner further stated that the Veteran's 
disorder affecting the scrotum is generally manageable with 
topical and "very intermittent" oral cortisone therapy.  This is 
consistent with a September 2004 VA treatment record, which 
reflects that the Veteran asked about being prescribed oral 
steroids for his skin disorder upon recommendation from his 
private physician.  The VA provider informed the Veteran that he 
believed the risks of oral steroids outweighed the benefits, and 
the Veteran stated that he had discussed this issue with his 
dermatologist the day before and been told that such medication 
was not indicated.  As such, the Board finds that the February 
2004 examiner's statement as it relates to the frequency of 
systemic therapy is outweighed by the other evidence of record.  
Furthermore, a review of the Veteran's VA and private treatment 
records does not establish any periods of treatment with systemic 
therapy other than those referenced by the September 2009 VA 
examiner, i.e., for two 2-week periods (or four weeks total) in 
2003, and one 2-week period in October 2006.

Based on the foregoing lay and medical evidence, the Board finds 
that the Veteran's eczematoid dermatitis of the scrotum has 
affected less than 5 percent of the entire body and no exposed 
areas for the entire course of the appeal.  The Veteran has 
required fairly constant treatment with topical creams and oral 
medications for itching.  However, the weight of the evidence 
reflects that systemic therapy (such as corticosteroid or other 
immunosuppressive drugs) has been only intermittent, and has not 
been required for a total duration of six weeks or more for any 
12-month period during the appeal.  As such, the evidence does not 
support a rating in excess of 10 percent for eczematoid dermatitis 
of the scrotum.  See 38 C.F.R. § 4.118, DC 7806.

The Board notes that DC 7806 previously specified symptoms 
including exfoliation, exudation, itching, and crusting, as well 
as the extent and location of the area affected, and that a 
higher rating may have been under such criteria.  See 38 C.F.R. 
§ 4.118, DC 7806 (2002).  However, as such regulation was amended 
effective in August 2002, prior to the receipt of the Veteran's 
current increased rating claim in December 2003, only the 
current, more general rating criteria apply.  Cf. 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; Karnas v. Derwinski, 1 Vet. App. 308, 
311-13 (1991) (if a claim is pending when a regulatory amendment 
takes effect, the older regulations may be used if they are more 
favorable to the veteran).  

The Board further notes that the rating criteria pertaining to 
skin disorders were again amended effective in October 2008.  
However, such amendments did not affect the criteria for rating 
dermatitis or eczema (DC 7806) but, rather, pertained to the 
criteria for rating scars (DCs 7800-7805).  As noted above, the 
evidence of record does not support the application of such 
provisions in this case.

After a thorough review of the lay and medical evidence of record, 
the Board finds no basis upon which to assign an evaluation in 
excess of the currently assigned rating for the Veteran's 
eczematoid dermatitis of the scrotum under any alternate code.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, 
the Board finds that staged ratings are not appropriate, as the 
manifestations of such disability have remained relatively stable 
throughout the course of the appeal.  See Hart, 21 Vet. App. at 
509-10.  The Board acknowledges that the Veteran's disability 
causes discomfort and interferes with his personal life.  However, 
these factors do not warrant a higher rating under any applicable 
code, as only the average loss of earning capacity, and not impact 
on daily life, is subject to VA compensation.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (citing 38 U.S.C. 
§ 1155).  While the Board is sympathetic to the Veteran's claim, 
disability ratings must be assigned according to the specific 
provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 
Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted if a case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, that it would be 
impracticable to apply the schedular standards.  

In this regard, the Board has compared the severity and 
symptomatology of the Veteran's eczematoid dermatitis of the 
scrotum with the criteria found in the rating schedule.  As 
discussed above, the Veteran's symptomatology is fully addressed 
by the criteria under which such disability is rated, and there 
are no symptoms that are not addressed by the rating schedule.  As 
such, the Board finds that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and the rating 
schedule is adequate to evaluate his disability picture.  
Moreover, there is no indication of any marked  interference with 
employment or hospitalization due solely to the Veteran's 
eczematoid dermatitis of the scrotum.  The Board notes that the 
February 2004 examiner stated that such disability resulted in 15 
years of lost work.  However, as noted above, it appears that this 
examiner did not separate the effects of the Veteran's skin 
disorders affecting the scrotum and other areas of the body.  
Further, the Board finds that such statement is outweighed by the 
September 2009 VA examiner's opinion that such disability does not 
impair the Veteran's employability, and was not the cause of 15 
years of lost work, as the condition is limited to his scrotum and 
is generally manageable with topical and "very intermittent" 
oral cortisone therapy.  To the extent that the Veteran's symptoms 
of eczematoid dermatitis of the scrotum may interfere with his 
employability, any such interference is addressed by the currently 
assigned rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Accordingly, no referral of this case for consideration of an 
extra-schedular rating is necessary.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).
 
Additionally, the Board has considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record, as required by Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  Here, the record 
reflects that the Veteran has been unemployed during the course of 
the appeal and is in receipt of SSA disability benefits.  However, 
as discussed above, the evidence of record, including from the 
SSA, does not reflect that the Veteran's unemployment is the 
result of his service-connected eczematoid dermatitis of the 
scrotum.  As such, further consideration of a TDIU is not 
warranted at this time.













(CONTINUED ON NEXT PAGE)


Finally, the Board has considered the applicability of the benefit 
of the doubt doctrine to the Veteran's claim.  As the 
preponderance of the evidence is against a rating in excess of 10 
percent for eczematoid dermatitis of the scrotum, the benefit of 
the doubt doctrine is inapplicable and his claim must be denied.  
38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 for eczematoid dermatitis of the scrotum 
is denied. 




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


